Citation Nr: 1740685	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-13 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a schedular evaluation for ventricular arrhythmias, status post implanted cardiac pacemaker, in excess of 10 percent prior to May 11, 2015 (with exception of a period for which a temporary total rating was assigned), and in excess of 30 percent thereafter.

2.  Entitlement to an effective date earlier than July 15, 2008, for the grant of entitlement to service connection for ventricular arrhythmias, status post implanted cardiac pacemaker.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel
INTRODUCTION

The Veteran served on active duty from June 1982 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA).  

In May 2012, the Louisville, Kentucky, Regional Office (RO) assigned a temporary total disability rating from November 17, 2011(the date the Veteran received a pacemaker) to January 31, 2012, and a 10 percent rating thereafter.  

In July 2015, the Board remanded the appeal for additional development.

In March 2016, the Appeals Management Center increased the rating for the Veteran's heart condition to 30 percent, effective May 11, 2015.  As this increased rating does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the claim is still before the Board.  See AB v Brown, 6 Vet. App. 35, 38 (1993).

The Veteran requested a Central Office hearing in April 2013.  Subsequently, in a July 2013 correspondence, the Veteran indicated that he wished to cancel his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. § 20.704 (2016).

The RO obtained additional evidence in the form of VA treatment records after the March 2016 Supplemental Statement of the Case (SSOC).  There is no waiver for  these records.  However, this evidence is not relevant to the issue before Board.  Thus, remand for agency of original jurisdiction (AOJ) consideration is not required.

The issue of entitlement to a schedular rating for the Veteran's heart condition in excess of 10 percent prior to July 24, 2014, and in excess of 30 percent thereafter, and the issue of entitlement to an earlier effective date for the grant of service connection for the Veteran's heart condition, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

Since April 25, 2014, the Veteran's heart condition has been manifested by more than four episodes per year of atrial fibrillation.


CONCLUSION OF LAW

Since April 25, 2014, the criteria for a 30 percent schedular rating for ventricular arrhythmias, status post implanted cardiac pacemaker, have been met.  38 U.S.C. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.27, 4.104, DCs 7018-7010 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's heart condition is rated under 38 C.F.R. § 4.104, DCs 7018-7011.  The hyphenated diagnostic code in this case indicates that implantable cardiac pacemaker under DC 7018 is the service-connected disorder and ventricular arrhythmias under DC 7011 is a residual condition.  

Implantable cardiac pacemakers are rated 100 percent disabling for two months following hospital admission for implantation or re-implantation.  Thereafter, they are rated as supraventricular arrhythmias (DC 7010), ventricular arrhythmias (DC 7011), or atrioventricular block (DC 7015).  38 C.F.R. § 4.104, DC 7018.

Under DC 7010, a 10 percent rating is assigned for supraventricular arrhythmias manifested by permanent atrial fibrillation (lone atrial fibrillation), or one to four episodes per year of paroxysmal atrial fibrillation, or other supraventricular tachycardia documented by ECG ("electrocardiogram") or Holter monitor.  A 30 percent rating is assigned for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than 4 episodes/year documented by ECG or Holter monitor.  38 C.F.R. § 4.104, DC 7010.  An evaluation in excess of 30 percent is not available under DC 7010.

After a careful and thorough review of all the medical and lay evidence of record, the Board finds that the Veteran is, at least, without further development (please see below), entitled to a 30 percent rating under DC 7010, effective April 25, 2014.  A July 2014 correspondence from the Veteran's private cardiologist indicates that the Veteran had experienced "at least" four episodes of atrial fibrillation since the beginning of the year.  Although the doctor did not explain how those episodes were documented, an April 25, 2014 treatment record, indicates that the Veteran's home monitor revealed intermittent atrial fibrillation.  The cardiologist diagnosed atrial fibrillation and ventricular tachycardia (paroxysmal).  This record establishes that the Veteran's symptoms worsened prior to the private provider's July 2014 report.  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  In addition, the March 2016 VA examiner found that the Veteran had 1-4 episodes in the past 12 months based on the Veteran's report of "approximately 4 episodes of atrial fib[rillation] and possible premature atrial tachycardia past twelve months."  Giving the Veteran the benefit of the doubt, the Board finds that the Veteran experienced paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year, documented by ECG or Holter monitor effective April 25, 2014.  


ORDER

A schedular rating of 30 percent for ventricular arrhythmias, status post implanted cardiac pacemaker, from April 25, 2014 (with exception of a period for which a temporary total rating was assigned), is granted.


REMAND

In July 2015, the Board remanded the increased rating claim to obtain treatment records from the Veteran's private cardiologist.  This is because the only treatment note of record from the private provider is dated April 2014.  Notably, the Veteran receives treatment for his heart condition from the private provider as opposed to VA.  Although the record indicates the Veteran received a request in August 2015 to submit these records, the Board finds that he should have another opportunity to submit these records because they may shed more light on the severity of his heart condition and possibly result in a higher rating under DC 7010 (supraventricular arrhythmias), DC 7011 (ventricular arrhythmias), or DC 7015 (atrioventricular block).  Because such evidence would be relevant to the claim on appeal, the AOJ should attempt to obtain it.  See 38 C.F.R. § 3.159 (2016).

In addition, the Board remanded the increased rating claim to obtain an additional VA examination.  Although the October 2015 and March 2016 VA examination reports were mostly responsive to the Board's prior remand instructions, some medical questions remain, as detailed in the directives below.  Thus, in order to ensure compliance with the prior remand directives, the Board finds that clarification is required.

In August 2009, the RO granted service connection for ventricular arrhythmias, status post implanted cardiac pacemaker, and assigned a 10 percent rating, effective July 15, 2008.  In August 2009, the Veteran submitted a Notice of Disagreement with respect to the effective date.  As VA has not issued a Statement of the Case (SOC) on this matter, the Board must remand for issuance of an SOC.  38 C.F.R. 
§ 19.9(c) (2016); see Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to complete a release form authorizing VA to obtain private treatment records from Dr. Mark Lineberry from December 2011 to the present.  The Veteran should be advised that, in lieu of submitting a completed release form, he can submit these private medical treatment records to VA himself.  If the Veteran provides a completed release form, then the medical records identified should be requested.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2016).

2. Refer the claims file to an appropriately qualified VA examiner for a clarifying opinion with respect to the Veteran's service-connected heart disability.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is asked to provide a medical opinion regarding the following, based on the clinical findings from the April 2012, July 2015, October 2015, and March 2016 VA examination reports, as well as review of all pertinent records associated with the claims file:

(a) Whether the Veteran's current heart disability is most accurately reflected in the criteria for Diagnostic Code 7010 (supraventricular arrhythmias), 7011 (ventricular arrhythmias (sustained), or 7015 (atrioventricular block), and

(b) Whether the Veteran's current heart disability presents an unusual case of arrhythmia, such as atrioventricular block associated with a supraventricular arrhythmia or pathological bradycardia, as contemplated under Diagnostic Code 7015.

The examiner should provide a detailed explanation of each disease referenced - (7010) supraventricular arrhythmias, (7011) ventricular arrhythmias (sustained), (7015) atrioventricular block - explaining the differences in each with citations to medical treatise evidence.

For each opinion rendered, the examiner should provide a comprehensive rationale and discussion, to include citation to evidence in the record, known medical principles, and medical treatise evidence.

The examiner should also be aware that in rendering an opinion, it must "contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). 

3. After completing directives 1-2, readjudicate the claim of entitlement to a schedular rating for the Veteran's heart disability in excess of 10 percent prior to April 25, 2014, and a schedular rating in excess of 30 percent from April 25, 2014.  If the benefit sought remains denied, issue an SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review.

4. Issue an SOC addressing the issue of entitlement to an effective date earlier than July 15, 2008, for the grant of service connection for ventricular arrhythmias, status post implanted cardiac pacemaker.  If an appeal is perfected, this issue should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




___________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


